DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 7/26/2021. Claims 1 and 3 are pending in the application.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite:
d. assess the odor intensity in dipropylene glycol of the second mixture to determine whether the second mixture is significantly more odor intense than the first mixture, wherein if the second mixture is significantly more intense than the first mixture, then the known active from the same odor class as the second inactive component is considered to have demonstrated resilient activity , wherein the odor intensity of the second mixture is assessed using an intensity scale where sensory scores are illustrated by standard concentrations of benzyl acetate in dipropylene glycol, wherein if the odor intensity of the second mixture is significantly more intense than the odor intensity of the first mixture, i.e., by at least 1 unit more using this scale, then the known active from the same odor class as the second inactive component may be considered to be demonstrating 'resilient' activity;



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 3 recite “an intensity scale where sensory scores are illustrated by standard concentrations of benzyl acetate in dipropylene glycol”, the term “standard concentrations” fails to particularly point out and distinctly claim the subject matter. It is noted that on p. 41 of the instant specification there is an Assessment Procedure. There are some exemplary concentrations given for benzyl acetate in dpg. However, it is unclear if these are the “standard concentrations” as to which the claim is referring. The Manual on Sensory Testing Methods STP 434 was further reviewed and no such 
Additionally, claims 1 and 3 part c. recites “a known active”. However, this term causes confusion because claims 1 and 3 already require “an active component”. It is unclear whether the “known active” is the same or a different component than the “active component”. 
The claims are indefinite and thereby rejected. 


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel (US PG Pub 2014/0221269 A1).
The disclosure of Sobel is adequately set forth on pages 5 –6 of the Office Action dated 4/26/2021 and is incorporated herein by reference.


Sobel et al. do not particularly teach the odor intensity is assessed in dipropylene glycol or benzyl acetate in dipropylene glycol.

Sobel et al. are further silent on the odor intensity of the mixtures assessed using an intensity score where sensory scores are illustrated by standard concentrations of benzyl acetate in dipropylene glycol. 
However, because the art teaches the fragrance to contain the same components, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01. Because the prior art exemplifies Applicant's claimed composition, the claimed physical properties relating to the intensity of the components and the intensity of the mixture are inherently present in the prior art. Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.

Response to Arguments
9.	 Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive.  
Regarding the 101 rejections, Applicant states “35 USC 101 is not the sole tool for determining patentability” and further states “An inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces”. In response, attention is drawn to the 101 rejection as set forth above, wherein the claim covers a performance of the mind. Furthermore, the 
	Regarding the 112 rejections, Applicant states “the intensity measurements were benchmarked against standard concentrations of benzyl acetate” and draws attention to the instant specification wherein standardized dilutions of benzyl acetate in dpg are listed. In response, attention is drawn to the claim language, wherein the term “standard concentrations” is used. The instant specification uses the language “standardized dilutions”. As such, it is unclear whether the standard concentrations of the claims is the same as the standardized dilutions given in the specification. Therefore the 112 rejection is maintained.
Regarding the rejections over Sobel, Applicant states that “Sobel does not disclose or suggest the claimed invention.”
In response, attention is drawn to the 103 rejections as set forth above over Sobel, wherein Sobel contain the same method for preparing a perfume composition wherein the perfume composition comprises the same components as described in the instant claim as set forth above. As such, because the art teaches the fragrance to contain the same components, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01. Because the prior art exemplifies Applicant's claimed composition, the claimed physical properties relating to the intensity of the components and the intensity of the mixture are inherently present in the prior art. Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
.


Conclusion

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARRIE L REUTHER/Primary Examiner, Art Unit 1763